IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                FILED
                                                             December 15, 2008
                               No. 08-40027
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

DON WAYNE COOPER

                                          Plaintiff-Appellant

v.

RISSIE L OWENS; UNKNOWN PAROLE BOARD PANEL MEMBERS

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:06-CV-49


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Don Wayne Cooper, Texas prisoner # 336589, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 action as malicious and as frivolous under 28
U.S.C. § 1915 (e)(2)(B)(I). Cooper argues that he is challenging parole board
procedures that allowed the application of conditions of the Super Intensive
Supervision Program (SISP) to be applied to him when he was released on
mandatory supervision in 1999.     He also challenges the 2002 proceedings
revoking his mandatory supervision. He contends that this action is properly

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40027

brought pursuant to § 1983 because he is challenging only due process with
respect to the parole board’s procedures; he is not challenging the results of the
parole proceedings. He seeks declaratory and injunctive relief to prevent future
violations of his constitutional rights by the parole board.
      Cooper previously challenged the 1999 proceedings in which he was
released under the SISP program, as well as the 2002 revocation proceedings.
Cooper v. Dretke, 2006 WL 840404 (S.D. Tex. 2006). Accordingly, to the extent
that he seeks to challenge those proceedings here, the district court did not
abuse its discretion in dismissing his complaint as malicious. See Grieger v.
Jowers, 404 F.3d 371, 373 (5th Cir. 2005); Bailey v. Johnson, 846 F.2d 1019,
1021 (5th Cir. 1988); Kimberly v. Beckner, 806 F.2d 1256, 1257 (5th Cir. 1986).
Additionally, any § 1983 challenges to these proceedings is time barred. See
Stanley v. Foster, 464 F.3d 565, 568 (5th Cir. 2006) (two-year statute of
limitations applies to § 1983 actions in Texas).
      To the extent that Cooper sought prospective relief, he has not countered
the district court’s finding that he lacks standing to bring this claim. Cooper is
currently incarcerated.    He has not shown that his release on parole or
supervised release is actual or imminent, and no SISP conditions have been
imposed on him.       Any argument that he will be released and that SISP
conditions will be imposed on him without due process is speculative. Therefore,
he has not shown a concrete injury as required for standing, nor has he shown
that his claims are ripe for review. See Lujan v. Defenders of Wildlife, 504 U.S.
555, 560-61 (1992); United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir.
2000). Accordingly, the district court did not err in dismissing his claims for
prospective relief.
      Although the district court had filed an order staying the action, Cooper
filed a motion for leave to amend his complaint seeking to add additional
defendants and claims, as well as seeking certification as a class action. He
argues that the district court abused its discretion by failing to address the

                                        2
                                No. 08-40027

motion or by denying the motion without reasons. Because the claims Cooper
sought to add were frivolous, any error was harmless. See Martin’s Herend
Imports, Inc. v. Diamond & Gem Trading United States of America Co., 195 F.3d
765, 771 (5th Cir. 1999); Santee v. Quinlan, 115 F.3d 355, 357 (5th Cir. 1997).
      AFFIRMED.




                                      3